Citation Nr: 0627299	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  06-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied to reopen the claim for service 
connection for bilateral hearing loss.

The Board notes that additional evidence was forwarded to the 
Board in June 2006 after the appellant's case was certified 
on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2005).  The 
evidence was comprised of copies of the veteran's May 2006 
hearing test, a June 2006 lay statement, and a May 2006 
private medical opinion.  The appellant has waived initial RO 
consideration of the new evidence submitted in conjunction 
with his claim.  38 C.F.R. § 20.1304 (c) (2005).

In June 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by the RO in a December 2000 rating decision.  The veteran 
did not appeal the decision.

2.  The evidence received since the December 2000 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision, which denied service 
connection for a bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2005).

2.  The evidence since the December 2000 rating decision, 
which denied service connection for a bilateral hearing loss 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
bilateral hearing loss, no further discussion of VCAA is 
necessary at this point.  The matter of VCAA compliance with 
regard to the issue of service connection will be addressed 
in a future merits decision after action is undertaken as 
directed in the remand section of this decision.

II.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

III.  Analysis

At the time of the December 2000 rating decision, which 
denied service connection for bilateral hearing loss, the 
evidence of record consisted of the veteran's service medical 
records, VA treatment reports dated May 1999 to October 1999, 
two private treatment reports dated August 1998 and January 
1999, and an October 2000 VA examination.  The veteran 
asserts that he developed hearing loss in both ears while in 
service.  In his February 2006 personal statement, the 
veteran explained that the military training caused his 
current hearing loss.  It is noted that the October 2000 VA 
examination and private treatment reports document hearing 
loss.  

In a December 2000 rating decision, the RO denied the claim 
stating that the veteran's claimed condition was not shown by 
the evidence of record to have been incurred in or aggravated 
by service.  The RO's reasoning was that after service, the 
veteran served in the capacity of a security guard for the 
presidential staff and as a prison guard, both requiring the 
use of firearms.  The RO explained that there was evidence of 
exposure to noise following service, and the veteran had 
normal hearing during the October 1991 hearing test.  Thus, 
"[t]aken together, it would be resorting to speculation to 
conclude that the current hearing loss is linked to service 
(since the hearing test following service was within normal 
limits)."  The veteran was notified of the denial in a 
December 2000 letter, including his appeal rights, and he did 
not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for bilateral hearing loss.  
Specifically, the veteran has submitted additional statements 
during the June 2006 hearing with regard to his bilateral 
hearing loss, and collateral evidence including clarification 
of clinical evidence already of record.  Also submitted were 
additional clinical evaluations.  Much of the additional 
evidence is of such nature that it bears directly on the 
issue of whether the veteran was shown in and as a result of 
service to have bilateral hearing loss.  This evidentiary 
item warrants again considering the issue of whether 
bilateral hearing loss is of in-service onset.  

ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

REMAND

As discussed above, the VCAA requires that the VA assist a 
claimant in obtaining evidence needed to substantiate the 
claim.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board notes that in the December 2000 rating decision, 
the RO denied service connection for bilateral hearing loss 
because the condition neither occurred in nor was caused by 
service.  The RO relied on the veteran's service medical 
records and outpatient treatment reports, and concluded that 
"[t]he veteran had a mild hearing loss shown on the 
discharge exam in the left ear only[,]" but there was no 
nexus of the current hearing loss to service.  Similarly, in 
September 1993, the Board issued a decision for the veteran's 
hearing loss.  The Board stated in its decision that the 
"record demonstrates that the veteran was afforded a number 
of audiometric evaluations during his period of active 
duty."  It is noted that the veteran's service medical 
records, to include the audiometric evaluations, are not 
associated with this claims file.  The Board finds that an 
attempt should be made to obtain those records, as they are 
relevant to the issue on appeal.

Review of the evidentiary record shows that the veteran was 
afforded a VA examination in October 1991 for bilateral shin 
splints and bilateral hearing loss.  Upon physical 
examination, the examiner opined that the veteran had 
"possible hearing loss, which will have to be determined by 
formal testing."  In October 2000, the veteran had another 
VA examination and the examiner opined that the veteran had 
"moderately-severe hearing loss."  However, in both VA 
examination reports, the examiner did not give an opinion as 
to the onset of the veteran's hearing loss.  Therefore, the 
Board finds that a VA examination is necessary to determine 
whether there is a nexus between the veteran's current 
hearing loss and service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Attempt to obtain the veteran's service medical 
records, to include the audiometric evaluations, 
from July 1985 to July 1989.

3.  Schedule the veteran for a VA ear and 
audiometric examination to determine the nature and 
etiology/onset of any current hearing loss.  All 
indicated tests and studies should be performed, 
and all clinical findings reported in detail.  The 
claims folder, to include a copy of this Remand and 
any additional records obtained, must be made 
available to the medical examiner in order that he 
or she may review pertinent aspects of the 
veteran's in-service and post-service medical 
history, and the examination report should indicate 
whether such review was performed.  If the service 
medical records cannot be included with this claims 
file, the examiner is to review the September 1993 
Board decision that includes the veteran's 
audiometric evaluations from July 1985, May 1988, 
and May 1989.

a.  The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's current hearing 
impairment is related to service, to include 
opining as to whether hearing loss is believed 
to have had its onset in service or during the 
first post-service year, or whether such a 
relationship/date of onset is unlikely (i.e., 
less than a 50-50 probability).

b.  Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

c.  The clinical findings of record and the 
reasoning which form the basis of the opinion 
requested should be clearly set forth.

d.  If it cannot be determined whether the 
veteran currently has hearing loss that is 
related to his active service, on a medical or 
scientific basis and without invoking processes 
relating to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.


2.  Readjudicate the claims for entitlement to 
service connection for bilateral hearing loss.  If 
the benefits sought in connection with the claim 
remain denied, the veteran should be provided with 
an appropriate Supplemental Statement of the Case 
and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


